Citation Nr: 1109547	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for 5 years, 9 months, and 23 days to include service in the United States Army from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to the benefit currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in March 2010 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.

In April 2010, the Board issued a decision denying the claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a December 2010 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

Pursuant to the directives set forth in the December 2010 Joint Motion, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In this case, the Veteran is diagnosed with hypertension treated with lisinopril.  He had normal blood pressure readings upon examination in September 2007, but in the context of the examination report his normal blood pressure appears to be due to the pharmaceutical treatment of his hypertension.  Thus, there is sufficient evidence to show that a current diagnosis of hypertension exists. 

With regard to the requested opinion as to whether the Veteran's hypertension is secondary to his diabetes, an independent medical opinion was requested from a non-VA physician.  The opining physician carefully reviewed and summarized relevant medical records noting a history of hypertension treated by lisinopril, including blood pressure readings on various occasions since December 1983.  The report concurs with a diagnosis of hypertension, but found that there does not appear to be any relationship between the Veteran's diabetes mellitus and his hypertension.  See Independent medical opinion report, November 2007.  The examiner further stated that the Veteran's medical records reflect that his hypertension appears to be essential in nature, and that diabetes mellitus typically does not cause hypertension, but may change the course of the condition.  The opining physician further stated that the Veteran's hypertension does not appear to have been aggravated by his diabetes mellitus, based upon consideration of blood pressure readings obtained at a prior August 2004 examination. 

The prior August 2004 examination to which the November 2007 examiner referred indicated that the Veteran's medications included lisinopril and a blood pressure reading taken at that examination was 128/78.  

In the December 2010 Joint Motion, the Parties agreed that the November 2007 medical opinion was inadequate for the purpose for which it was administered.  Specifically, the Joint Motion noted that the Board relied on the November 2007 medical opinion finding that the Appellant's hypertension did not appear to be aggravated by his Diabetes Mellitus, but the examiner's rationale for this opinion was based on the premise that the Veteran's blood pressure readings on examination in August 2004 and November 2007 were normal.  The examiner did not, however, take into account the fact that the Veteran's blood pressure readings were normal because the Veteran was taking lisinopril for control of his hypertension.  In other words, the examiner did not account for the fact that the Veteran was taking anti-hypertensive medication at the time of the blood pressure readings, which is the primary reason that the blood pressure readings were normal.  Thus, in essence, the Joint Motion reasoned that the normal blood pressure on examination should not be a basis for finding no aggravation of hypertension because the Veteran's blood pressure would not likely be normal if he were not taking medication for control.  As such, the examiner's opinion must take that fact into account when providing an opinion with regard to aggravation, particularly given the Veteran's testimony that he noticed his blood pressure readings beginning to rise around the time of his diabetes diagnosis.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in November 2007, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current hypertension.  That was not accomplished with respect to the September 2007 VA examination.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current hypertension, in particular, whether it is aggravated by the service-connected diabetes mellitus.  

Because the case is remanded to afford the Veteran another VA examination, the Veteran must be afforded an opportunity to submit additional evidence in support of his claim.  In this regard, the Veteran testified at his personal hearing in March 2010 that his private physicians have provided opinions showing that the Veteran's hypertension is related to his diabetes mellitus.  The record contains private medical records with a diagnosis of hypertension and diabetes, but these records do not appear to provide an opinion with respect to a medical relationship between the two conditions in the Veteran's case.  
Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records identified by the Veteran that are pertinent to his claim, not already of record.  

2.  Schedule the Veteran for a VA hypertension examination to determine the current nature and likely etiology of the hypertension.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran reported history, the August 2004 and September 2007 examination reports, the personal hearing transcript, and Joint Motion for Remand, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's current hypertension is caused by, or just as significantly, aggravated by, the service-connected diabetes mellitus.  In so doing, the examiner must keep in mind that the Veteran's blood pressure readings are normal because the hypertension is controlled on medication, and that this fact, alone, does not necessarily determine that the Veteran's hypertension is not aggravated by the diabetes mellitus.  The examiner should also comment on the timing of the onset of the hypertension as compared with the onset of the diabetes mellitus.  A complete rationale should accompany all opinions expressed.

3.  After completion of the above development, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which includes consideration of C.F.R. § 3.310 with respect to hypertension, and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


